Citation Nr: 1716923	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-27 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the right acromioclavicular joint with limited motion.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the left acromioclavicular joint with limited motion.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 26, 2016.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015; a transcript of that hearing is associated with the claims file.

This case was last before the Board in June 2015, when the above noted issues were remanded for additional development and clarification.  During the pendency of the appeal, in a November 2016 rating decision, the AOJ awarded the Veteran initial evaluations of 20 percent for his bilateral shoulder disabilities, and a TDIU effective September 26, 2016; thus, the Board has recharacterized these issues on appeal in order to comport with those awards of benefits.  This case has been returned to the Board for further appellate review at this time.

Further, the Board also remanded the issue of service connection for a right ankle disability.  However, during the pendency of the appeal, in a November 2016 rating decision, the AOJ awarded the Veteran service connection for his right ankle; the Veteran did not submit a timely notice of disagreement with that decision and it represents a full award of benefits sought on appeal as to the right ankle issue.  Accordingly, that issue is considered final and the Board will no longer address that issue on appeal.

The issues of entitlement to earlier effective dates for the Veteran's cervical spine, right ankle, radiculopathy of the left upper extremity, and ulnar neuropathy of the right upper extremity have been raised by the record in an April 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its June 2015 remand, the Board asked for the Veteran to be scheduled for a VA knee examination and for a VA examiner to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a bilateral knee disability is related to the Veteran's military service.  An examination and opinion were obtained in January 2016.  The examiner opined that the Veteran's bilateral knee condition was less likely than not due to his military service obligations.  In support, the examiner stated the Veteran's current symptoms are much more likely to be due to his morbid obesity than any military service obligations or injury.  

However, nowhere in his opinion or examination did the VA examiner address the Veteran's assertions of chronic symptoms of bilateral knee pain since service.  Additionally, the VA examiner did not address the three lay statements submitted by the Veteran's family and friends, who indicated the Veteran used ace wraps and knee braces immediately following his separation from service in 1982.  Finally, the examiner never explained why the knee conditions would be more likely related to obesity than military service.  Thus, the Board finds the January 2016 opinion is inadequate; a remand is therefore necessary in order to obtain an addendum opinion that adequately addresses the above issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Further, in its June 2015 remand, the Board asked for a complete copy of the Veteran's Vocational Rehabilitation records to be associated with the claims file.  A review of the file does not reflect that the AOJ requested these records or determined that further attempts to obtain these records would be futile.  Thus, the Board finds that the claims must again be remanded in order to attempt to obtain the Veteran's complete Vocational Rehabilitation records.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

As for the Veteran's bilateral shoulders, the Board finds that the last VA examination of the Veteran's shoulders in December 2015 is inadequate, as it does not include range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Id. At 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination of the Veteran's shoulders is required.  The examiner should also render a retrospective opinion on the measurements required by Correia.

Finally, respecting the Veteran's TDIU claim, the Board must also remand that claim as it is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Atlanta VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Obtain the Veteran's complete VA Vocational Rehabilitation folder and associate those documents with the claims file.  If such records are unavailable, the Veteran's file must be clearly documented and the Veteran notified of such.

3.  Submit the claims file to the previous January 2016 VA examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain an addendum opinion respecting whether any current bilateral knee disorder, to include degenerative joint disease, is related to military service.  

The examiner should opine whether the Veteran's bilateral knee disorders at least as likely as not (50 percent or greater probability) began in or are otherwise the result of his military service.  

In answering this question, the examiner should specifically address the Veteran's assertions that he has experienced chronic bilateral knee pain since service, and the three lay statements submitted by the Veteran's family and friends that indicated the Veteran used ace wraps and knee braces immediately following his separation from service in 1982.  The examiner should additionally set forth the medical reasons for accepting or rejecting these statements.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

4.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral shoulder disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The examiner should test the range of motion of the bilateral shoulders for pain in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also provide an opinion as to the range of motion for pain throughout the appeal period of the bilateral shoulders in active motion, passive motion, weightbearing, and in non-weightbearing.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral knee disorders, an increased evaluation for bilateral shoulder disabilities, and entitlement to TDIU prior to September 26, 2016.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


